DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment filed on 09/09/2022.
Claims 13-26 have been amended.
Claims 1-12 have been canceled.
The previous objections are hereby withdrawn due to amendments of the claims.
Claims 13-26 are currently pending and have been examined.
This action is FINAL.

Response to Interview Request
Applicant’s request for an interview in the remarks is acknowledged, however, due to time constraints Examiner is unable to accommodate the interview request.  Examiner encourages applicant to schedule an interview in response to the final.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/09/2022 with respect to the claims rejected under 35 USC 101 have been fully considered but they are not persuasive. 
		
Applicant argues:
Claims 13-26 stand rejected under 35 U.S.C. 101 as allegedly being directed to non-statutory subject matter. The Supreme Court has said that integration of an abstract idea, law of nature or natural phenomenon into a practical application may be eligible for patent protection. See, e.g., Alice, 573 U.S. at 217, 110 USPQ2d at 1981 (explaining that "in applying the §101 exception, we must distinguish between patents that claim the 'buildin[g] block[s]' of human ingenuity and those that integrate the building blocks into something more" (quoting Mayo, 566 U.S. at 89, 110 USPQ2d at 1971). Applicant submits that the present claims, as amended, integrate the alleged abstract idea into a practical application. Further, the claims, as amended, are directed towards particular solution to a stated problem vs. claiming an outcome of the process in the abstract.
For example, the present claims demonstrate a system that enables a user to complete a variety of government compliance workflows without the need for the user to go through the tedious process of visiting a physical government location, mailing official documents, visiting cumbersome website, or the like. (See Specification at [0040]). Moreover, various governmental compliance workflows require that various conditions be met and that certain workflows be completed before others. As the user is not physically in a government location, a system which ensures compliance of the various conditions and compliance workflows associated with a single or multiple government or agency entities further alleviates long-held frustrations with in-person visits with government agencies or the physical mailing of tedious government forms while ensuring that the user will not need the assistance of government specialists at those physical locations as the system handles compliance checking and dependency of workflows. The limitations of the claims which are directed to these advantages (such as the identification of dependency of workflows and the generation of the integrated workflow which still ensures compliance of all conditions associated with the independent workflows) are quite narrowly tailored to this particular solution to the stated problem and do not simple claim the outcome of the process or serve as simple instructions to 'apply' the idea in the abstract. Applicant submits that the claims, as amended, if found to recite an abstract idea, narrowly integrate the alleged abstract idea into a practical application.

Examiner’s response:
Examiner respectfully disagrees, the claims are directed towards the claims are directed towards commercial and legal interactions a user needs to follow in order to fulfill a compliance workflow, subsequently used to complete a payment.  In the instant application, the applicant further argues that “a system which ensures compliance of the various conditions and compliance workflows associated with a single or multiple government or agency entities further alleviates long-held frustrations with in-person visits with government agencies or the physical mailing of tedious government forms while ensuring that the user will not need the assistance of government specialists at those physical locations as the system handles compliance checking and dependency of workflows”.  Allowing the user to complete the workflows using their mobile devices by sending and receiving the information over a network does not amount to an improvement to technology or a practical application because this is mere automation of manual task akin to similar decisions the Courts found to be ineligible under 35 USC 101, see Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and limits the field of use of the abstract concept to the mobile computing environment, akin Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
For the reasons above, the 101 rejection is hereby maintained.

Claim Objections
Claim 20 is objected to because of the following informalities:  Line 21 of the claim contains a typo, “completion” is spelt “compleition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 24 recites the limitation " wherein said at least one payment work flow" in 20th and 13th lines of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-19 and 25-26 are rejected under 35 U.S.C. 112(b) by virtue of being dependent on claims 17 and 24 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, and method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part in claim 13, by:
Capturing via optical character recognition an identifying feature of a government-controlled document,
identifying a current location of the mobile device
Sending a first data transmission including the identifying feature and the location of the mobile device,
Receiving a second data transmission, and
Facilitating user completion of at least one compliance work flow;
Receiving from said government or agency a first compliance work flow and storing said first compliance workflow,
Receiving from a first data transmission,
Linking the identifying feature and the location of the device to said first compliance work flow,
Sending a second data transmission, the second data transmission including information associated with said at least one compliance workflow,
Generating, upon completion of said at least one compliance workflow, a compliance report confirming satisfaction of one or more condition associated with at least one compliance workflow, and
Sending, to the first government or agency, the compliance report
Sending said first compliance work flow, said first compliance workflow associated including one or more condition which must be satisfied, the one or more condition being established by the first government or agency.

Similarly, Claim 20 recites the idea, in part, by:
A method of collecting payment from a user and processing the payment from the user, the method comprising the steps of:
Capturing via optical character recognition, an identifying feature of a government-controlled document;
Identifying a current location of the mobile device
Sending a first data transmission, the first data transmission including the identifying feature and the location of the mobile device;
Receiving said first data transmission;
Sending with a first government or an agency, a first compliance work flow, said first compliance  workflow associated with one or more identifying feature and including one or more condition which must be satisfied, the one or more condition being established by the first government or agency;
Receiving said first compliance work flow;
Storing said first compliance workflow;
Linking said identifying feature to said first compliance work flow;
Sending, a second data transmission, the second data transmission including information associated with at least one compliance workflow;
Receiving a second data transmission; 
Completing said at least one compliance work flow, the completion including the satisfaction of said one or more condition;
Generating a compliance report confirming satisfaction of said one or more condition associated with at least one compliance workflow, and
Sending, to the first government or agency, the compliance report.

The steps above under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a mobile device, a central platform, a government/agency platform, a payment platform, and a database nothing in the claim elements are directed towards anything other than, commercial or legal interactions for gathering information for ensuring the required workflows are completed used for processing a payment.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a mobile device, a central platform, a government/agency platform, a payment platform, and a database.  The  mobile device,  central platform, government/agency platform, payment platform, and database are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the mobile device,  central platform, government/agency platform, payment platform, and database to perform the steps above amounts to no more than mere instructions to apply the exception using generic computer components and limits the exception to the computer environment.  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment cannot provide an inventive concept similar to Decisions found to be ineligible such as mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);, are well-understood routine.   Additionally, generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); has been found to be merely invoking the computers are tools to perform existing abstract processes and insufficient to amount to significantly more, similar to the instant application claims which recites using generic computer components for sending and receiving data over network, and storing and retrieving information (workflows) from the database for ensuring the necessary workflows are completed for processing payments for governments and agencies.  Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, 14-19, and 21-26 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas, generally linking the use of the judicial exemption to a particular technical computing environment for sending and receiving information between the mobile device and platforms to complete necessary workflows for processing a payment and providing a receipt. Further, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision).  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heath, et al. (US Patent Application Publication 20130018705), “Heath” in view of Strange, et al. (US Patent Application Publication 20130290036), “Strange”.
As per claim 13, Heath discloses:
A payment processing system, the system comprising a mobile device, a central platform, and a government or agency1 platform: see fig. 1, [0012] 
The mobile device configured to perform the steps of [0025]
Identifying a current location of the mobile device, [0031], [0034], the system provides a location-based transaction system in which location of the mobile wireless device is the primary reference point for initiating system processes. Transactions are determined by location and bounded by system configuration… Mobile wireless device 16 may retrieve location data from GPS satellites or via cellular tower triangulation.
Sending a first data transmission to the central platform, the first data transmission including the identifying feature and the location of the mobile device,  [0028-0030], [0036] the system 10 receives a first dataset from the mobile wireless device 16 upon the mobile wireless device 16 entering a geographic are such as a vehicle screening area or toll station, compares at least a portion of the first dataset with a second dataset from a third party provider 24 and then takes an action based on the comparison. The first dataset may comprise vehicle related information and location data… Examples of portions of the dataset sent from the mobile wireless device 16 used in the comparison step include the vehicle location data (which geofence the vehicle entered) and the vehicle related information, such as an account number.
Receiving a second data transmission from the central platform, and Facilitating user completion of at least one compliance work flow; [0053] the mobile application initiates a service request data transmission to the central system once the mobile wireless device enters a geofence, by for example text, email, data, once channel opened up, the data transmission contents contain data that includes at a minimum account ID and geofence ID, the central service 10 receives the mobile application data transmission and processes the service request, the central service contains reference information, for example vehicle related information discussed above, pertaining to the account ID and geofence ID, the central service performs processing based on the account ID and geofence ID combination, the processing includes a report or bypass decision followed by a compliance decision with a second geofence, the compliance decision may be based on how long the vehicle took to pass the weigh station or whether or not the vehicle took the weigh station ramp, for example if GPS accuracy is high enough, the central service 10 sends a service reply data transmission back to the mobile wireless device 16 within processing type time-frame boundaries, the mobile wireless device 16 receives the service reply data transmission from the central service, the mobile application processes the service reply data and notifies user of service request result via an interface on the mobile wireless device 16.
The central platform configured to perform the steps of Receiving from said government or agency platform a first compliance work flow and storing said first compliance workflow in a database of the central platform, [0068], see also [0074-0075], The central service also obtains toll data from a third party toll service provider. The user approaches a toll facility pay point and the mobile application utilizes the location-based processing to determine the toll facility being approached. The central system 10 (back office) is then utilized to access both account holder vehicle data and the participating toll agency cost tables. The central system 10 calculates the anticipated toll charge by comparing the vehicle classification on record with the central system 10 to the matching vehicle class provided in the toll cost table. An anticipated toll charge is then utilized to determine the amount that will be deducted from the users account when the vehicle enters the toll area. The validation of the vehicle entering the toll area is conducted by tracking the GPS coordinates of the mobile wireless device utilizing the toll road.
Receiving from said mobile device a first data transmission, 0028-0030], [0036] the system 10 receives a first dataset from the mobile wireless device 16 upon the mobile wireless device 16 entering a geographic are such as a vehicle screening area or toll station, compares at least a portion of the first dataset with a second dataset from a third party provider 24 and then takes an action based on the comparison.
Linking the identifying feature to said first compliance work flow stored in a database of the central platform, [0028], [0048-0049]  When the mobile wireless device 16 triggers a GPS event by entering a geofence, a transaction file is created, stored in the mobile wireless device 16 in suitable persistent memory or even in the cloud, and sent as a dataset to the central service 10. The transaction file may include information such as when the vehicle 22 enters the geofence, when it leaves the geofence, how long it remains in the geofence in the form of for example multiple time stamps. The central system 10 receives the transaction file (dataset) and looks up rules and other stored data to determine the action to be taken. The rules and data may include a variety of rules and data stored at the central system or elsewhere such as in the cloud, and may be in part obtained from a law enforcement system, such as a weigh station…The dataset may be partly obtained from data at the central service 10 and partly from data from a third party provider. The associating takes the form of a data association process where the dataset from the mobile wireless device 16 is associated with the dataset obtained from a third party provider 24. The associated data may be combined and stored in a file. Thus for example in a weigh station application, when the first dataset is received from the mobile wireless device 16, and a corresponding weight in a second dataset is obtained from a weigh station 24, the action taken may be the central system 16 appending vehicle weight to a vehicle record along with an indication of where the vehicle weight was taken.
Sending a second data transmission to the mobile device, the second data transmission including information associated with said at least one compliance workflow; [0048] The central system 10 then processes the service request as per account ID/geofence ID information and sends a service reply data transmission back to the mobile wireless device 16. In the case of weigh station bypass, the reply would be either a bypass or report to weigh station message. In the case of a toll road, it would be a payment or transaction confirmation. Factors (safety rules) that determine whether the reply is a bypass or a report to weigh station message may be set by the service provider and may include whether the vehicle has recently been weighed (for example within a few hours), the overall compliance record of the vehicle and the weight of the vehicle at the most recent weighing of the vehicle.
Generating, upon completion of said at least one compliance workflow, a compliance report confirming satisfaction of one or more condition associated with at least one compliance workflow, and [0048], [0053] the data transmission contents contain data that includes at a minimum account ID and geofence ID, the central service 10 receives the mobile application data transmission and processes the service request, the central service contains reference information, for example vehicle related information discussed above, pertaining to the account ID and geofence ID, the central service performs processing based on the account ID and geofence ID combination, the processing includes a report or bypass decision followed by a compliance decision with a second geofence, the compliance decision may be based on how long the vehicle took to pass the weigh station or whether or not the vehicle took the weigh station ramp, for example if GPS accuracy is high enough, the central service 10 sends a service reply data transmission back to the mobile wireless device 16 within processing type time-frame boundaries, the mobile wireless device 16 receives the service reply data transmission from the central service, the mobile application processes the service reply data and notifies user of service request result via an interface on the mobile wireless device 16.
Sending, to the first government or agency platform, the compliance report; [0012], [0053], [0060] taking one or more actions includes sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the vehicle inspection site; taking one or more actions comprises sending a notification to a law enforcement service; taking one or more actions comprises initiating a toll payment;… Real-time bypass decisions for each driver/carrier approaching a weigh station are automatically provided to both driver and scale house operator based on the results of the screening criteria set by each weigh station…pertaining to the account ID and geofence ID, the central service performs processing based on the account ID and geofence ID combination, the processing includes a report or bypass decision followed by a compliance decision with a second geofence, the compliance decision may be based on how long the vehicle took to pass the weigh station or whether or not the vehicle took the weigh station ramp
The first government or agency platform configured to perform the steps of [0048]
Sending to the central platform said first compliance work flow, said first compliance workflow including one or more condition which must be satisfied, the one or more condition being established by the first government or agency platform. [0048-0049] The central system 10 then processes the service request as per account ID/geofence ID information and sends a service reply data transmission back to the mobile wireless device 16. In the case of weigh station bypass, the reply would be either a bypass or report to weigh station message. In the case of a toll road, it would be a payment or transaction confirmation. Factors (safety rules) that determine whether the reply is a bypass or a report to weigh station message may be set by the service provider and may include whether the vehicle has recently been weighed (for example within a few hours), the overall compliance record of the vehicle and the weight of the vehicle at the most recent weighing of the vehicle. Other factors include safety issues, safety credentials, tax status, insurance verification, state registration information and NCIC related alerts. Security agencies may specify their security and safety requirements. In some cases, the security agency may specify all vehicles must report.
Heath does not expressly disclose the following performed by the mobile device, Strange, however discloses:
Capturing via optical recognition an identifying feature of a government-controlled document,  [0080], [0360] The vehicle information may be obtained from several different documents and locations which can be captured by an image capture device on the mobile device, including an insurance card, a vehicle registration card or a vehicle identification number (VIN) on the vehicle itself. If the mobile device captures an image of the insurance card, registration paper or VIN, the image will be processed immediately to extract all relevant vehicle information, preventing the user from having to painstakingly type in the long VIN and other data required during the insurance application process… The method begins with receiving a binarized/bi-tonal document image (step 4305). Various optical character recognition techniques can then be used to locate and read fields from the bi-tonal image (step 4310). Some example OCR techniques are described below. Once data fields have been located, the data can be extracted from the bi-tonal image (step 4315).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Heath with the ability to capture to OCR and capture identifying information using a mobile device as taught by Strange, doing so further expedites the process for gathering and extraction information needed using a mobile device [0010].

As per claim 14, Heath discloses:
the first government or agency platform is configured to further perform the step of: [0048] 
Sending to the central platform a second compliance work flow, [0048] The central system 10 then processes the service request as per account ID/geofence ID information and sends a service reply data transmission back to the mobile wireless device 16. In the case of weigh station bypass, the reply would be either a bypass or report to weigh station message. In the case of a toll road, it would be a payment or transaction confirmation. Factors (safety rules) that determine whether the reply is a bypass or a report to weigh station message may be set by the service provider and may include whether the vehicle has recently been weighed (for example within a few hours), the overall compliance record of the vehicle and the weight of the vehicle at the most recent weighing of the vehicle. Other factors include safety issues, safety credentials, tax status, insurance verification, state registration information and NCIC related alerts. Security agencies may specify their security and safety requirements.
wherein said second compliance work flow requires completion of said  first compliance work flow prior to completion of the second compliance work flow; and [0048], wherein the first workflow would be whether a vehicle has recently been weighed, and the second would be the overall compliance record, Factors (safety rules) that determine whether the reply is a bypass or a report to weigh station message may be set by the service provider and may include whether the vehicle has recently been weighed (for example within a few hours), the overall compliance record of the vehicle and the weight of the vehicle at the most recent weighing of the vehicle.
the central platform is configured to further perform the steps of: [0048]
Receiving from the first government or agency platform the second compliance work flow; [0048] Other factors include safety issues, safety credentials, tax status, insurance verification, state registration information and NCIC related alerts. Security agencies may specify their security and safety requirements.
Identifying, based on the said one or more condition of the of the first compliance workflow and one or more condition of the second compliance workflow, a  dependency requiring the completion of the first workflow prior to the completion of the second workflow; and [0030] Examples of portions of the dataset sent from the mobile wireless device 16 used in the comparison step include the vehicle location data (which geofence the vehicle entered) and the vehicle related information, such as an account number. Comparing may take the form of checking that the dataset from the third party provider is related at least to the vehicle, the specific geofence or both. In some embodiments, the compared datasets may be associated with one another depending on the result of the comparing step. Associating may comprise linking two datasets, as for example if one refers to the other or both refer to each other or the datasets contain a common linking element. In some embodiments, the comparing may comprise both comparing and linking datasets. In the case of a weigh station, taking an action may comprise sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the weigh station (red light or green light for example). The system may also use a second geofence near the weigh station but further down the road in the direction of traffic to determine whether the vehicle has complied with the bypass signal.
Integrating said first and second compliance work flows to generate an integrated work flow, said integrated work flow ensuring the completion of said first compliance work flow prior to completion of said second compliance work flow and further ensuring the completion of all conditions associated with the first and second compliance workflows, wherein said at least one compliance work flow includes said integrated work flow. [0030-0031] Examples of portions of the dataset sent from the mobile wireless device 16 used in the comparison step include the vehicle location data (which geofence the vehicle entered) and the vehicle related information, such as an account number. Comparing may take the form of checking that the dataset from the third party provider is related at least to the vehicle, the specific geofence or both. In some embodiments, the compared datasets may be associated with one another depending on the result of the comparing step. Associating may comprise linking two datasets, as for example if one refers to the other or both refer to each other or the datasets contain a common linking element. In some embodiments, the comparing may comprise both comparing and linking datasets. In the case of a weigh station, taking an action may comprise sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the weigh station (red light or green light for example). The system may also use a second geofence near the weigh station but further down the road in the direction of traffic to determine whether the vehicle has complied with the bypass signal…The transaction-system may also be the service provider. Service users 22 agree to utilize their GPS enabled mobile wireless devices (or trackable mobile phones) 16 to access third party location-based services via the location-based transaction system 10. Mobile wireless device users 22 agree to automate transactions with service providers 22 based solely on the location of the mobile wireless device 16. For example, triggering of vehicle movement into a geofence may initiate a weigh station bypass service or toll road payment service, but this only happens when service user agrees to use those services. The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging).
As per claim 21, claim 21 recites substantially similar limitations to those found in claim 14. Therefor claim 21 is rejected under the same art and rational as claim 14.  Furthermore, Heath discloses a method [0008-0009].

Claims 15-16, and 22-23, are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Shin, et al. (US Patent Application Publication 20110125598), “Shin”.
As per claim 15, Heath discloses:
further comprising a payment platform, [0071] the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
The mobile device configured to perform the steps of [0031], [0059]
Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, [0031] The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging).
Sending at least a part of said payment information to the central platform, and [0059] In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
The central platform configured to perform [0059], [0071]
the steps of Receiving from said mobile device payment information, [0059] In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
Sending at least a part of said payment information to the payment platform, [0059], [0071], The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism… The central system 10 receives a toll charge for the mobile wireless device 16 that has passed through the toll area and reconciles the actual toll charge with the charge anticipated by the toll event. In the event that the charges do not match, the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
The payment platform configured to perform the steps of  [0059], [0071]
Receiving from said central platform at least part of said payment information, [0059], [0071], The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism… The central system 10 receives a toll charge for the mobile wireless device 16 that has passed through the toll area and reconciles the actual toll charge with the charge anticipated by the toll event. In the event that the charges do not match, the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
Heath does not expressly disclose the following, Shin, however discloses:
The mobile device configured to perform… Receiving from said central platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The central platform configured to… Receiving from said payment platform said receipt message, and Sending to said mobile device said receipt message; [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices
The payment platform configured to… Generating said receipt message receipt message based on said at least part of the said payment information, and Sending to said central platform said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Heath with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As per claim 16, Heath discloses:
further comprising a payment platform, [0071] the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
The mobile device configured to perform the steps of [0059]
Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, [0031], [0059], The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging)… In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
Sending at least a part of said payment information to the payment platform, and [0059] In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
The  payment configured to perform the steps of [0031], [0059]
Receiving from said mobile device at least part of said payment information, [0031], [0059], The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging)… In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
Heath does not expressly disclose the following, Shin, however discloses:
The mobile device configured to perform… Receiving from said central platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The payment platform configured to… Generating said receipt message receipt message based on said at least part of the said payment information, and sending to said mobile said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Heath with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).


As per claims 22-23, claims 22-23 recite substantially similar limitations to those found in claims 15-16, therefor claims 22-23 are rejected under the same art and rational as claims 15-16.  Furthermore, Heath discloses a method [0008-0009].

Claims 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Strange view of Rieger, et al. (US Patent Application Publication 20140115018), “Rieger”.
As per claim 17, Heath discloses:
further comprising a second government or agency platform, see MPEP 2144 Duplication of Parts, [0027] The central system 10 may use a web service to connect to one or more third party service providers 24. The third party service providers may be for example governments or private toll operators, vehicle screening service providers or operators of roadside weigh stations.
the second government or agency platform configured to perform the step of:
Sending to the central platform a second compliance work flow, in re Harza [0048] The central system 10 then processes the service request as per account ID/geofence ID information and sends a service reply data transmission back to the mobile wireless device 16. In the case of weigh station bypass, the reply would be either a bypass or report to weigh station message. In the case of a toll road, it would be a payment or transaction confirmation. Factors (safety rules) that determine whether the reply is a bypass or a report to weigh station message may be set by the service provider and may include whether the vehicle has recently been weighed (for example within a few hours), the overall compliance record of the vehicle and the weight of the vehicle at the most recent weighing of the vehicle. Other factors include safety issues, safety credentials, tax status, insurance verification, state registration information and NCIC related alerts. Security agencies may specify their security and safety requirements.
wherein said second payment work flow requires completion of said first compliance work flow prior to completion of the second compliance work flow; and see MPEP 2144 Duplication of Parts, in re Harza [0048], wherein the first workflow would be whether a vehicle has recently been weighed, and the second would be the overall compliance record, Factors (safety rules) that determine whether the reply is a bypass or a report to weigh station message may be set by the service provider and may include whether the vehicle has recently been weighed (for example within a few hours), the overall compliance record of the vehicle and the weight of the vehicle at the most recent weighing of the vehicle.
the central platform is configured to further perform the steps of: [0048]
Receiving from the second government or agency the second payment work flow; and see MPEP 2144 Duplication of Parts, in re Harza [0048] Other factors include safety issues, safety credentials, tax status, insurance verification, state registration information and NCIC related alerts. Security agencies may specify their security and safety requirements.
Identifying, based on the said one or more condition of the of the first compliance workflow and one or more condition of the second compliance workflow, a dependency requiring the completion of the first workflow prior to the completion of the second workflow; [0030] Examples of portions of the dataset sent from the mobile wireless device 16 used in the comparison step include the vehicle location data (which geofence the vehicle entered) and the vehicle related information, such as an account number. Comparing may take the form of checking that the dataset from the third party provider is related at least to the vehicle, the specific geofence or both. In some embodiments, the compared datasets may be associated with one another depending on the result of the comparing step. Associating may comprise linking two datasets, as for example if one refers to the other or both refer to each other or the datasets contain a common linking element. In some embodiments, the comparing may comprise both comparing and linking datasets. In the case of a weigh station, taking an action may comprise sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the weigh station (red light or green light for example). The system may also use a second geofence near the weigh station but further down the road in the direction of traffic to determine whether the vehicle has complied with the bypass signal.
Integrating said first and second compliance work flows to generate an integrated work flow, said integrated work flow ensuring the completion of said first compliance work flow prior to completion of said second compliance work flow and further ensuring the completion of all conditions associated with the first and second compliance workflows, . [0030-0031] Examples of portions of the dataset sent from the mobile wireless device 16 used in the comparison step include the vehicle location data (which geofence the vehicle entered) and the vehicle related information, such as an account number. Comparing may take the form of checking that the dataset from the third party provider is related at least to the vehicle, the specific geofence or both. In some embodiments, the compared datasets may be associated with one another depending on the result of the comparing step. Associating may comprise linking two datasets, as for example if one refers to the other or both refer to each other or the datasets contain a common linking element. In some embodiments, the comparing may comprise both comparing and linking datasets. In the case of a weigh station, taking an action may comprise sending a signal to the mobile wireless device indicative of whether the vehicle is permitted to bypass the weigh station (red light or green light for example). The system may also use a second geofence near the weigh station but further down the road in the direction of traffic to determine whether the vehicle has complied with the bypass signal…The transaction-system may also be the service provider. Service users 22 agree to utilize their GPS enabled mobile wireless devices (or trackable mobile phones) 16 to access third party location-based services via the location-based transaction system 10. Mobile wireless device users 22 agree to automate transactions with service providers 22 based solely on the location of the mobile wireless device 16. For example, triggering of vehicle movement into a geofence may initiate a weigh station bypass service or toll road payment service, but this only happens when service user agrees to use those services. The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging).
wherein said at least one payment work flow includes said integrated work flow, and see MPEP 2144 Duplication of Parts, in re Harza [0030-0031], [0048] Other factors include safety issues, safety credentials, tax status, insurance verification, state registration information and NCIC related alerts. Security agencies may specify their security and safety requirements… Mobile wireless device users 22 agree to automate transactions with service providers 22 based solely on the location of the mobile wireless device 16. For example, triggering of vehicle movement into a geofence may initiate a weigh station bypass service or toll road payment service, but this only happens when service user agrees to use those services. The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging).
Heath does not expressly disclose the following, Rieger, however discloses
wherein the central platform further retrieves one or more document from the first government or agency platform and provides said one or more document to the second government or agency platform as part of the integrated work flow. [0007], [0012-0014] According to various embodiments, a method for providing document tracking and management is provided. The method may comprise providing, via a communications channel, an identification data to a remote user. The communications channel may be the Internet. The identification data may be associated with a first batch of title or registration documents. The method may comprise receiving the first batch of title or registration documents with the associated identification data from the remote user. The method may also comprise storing an electronic file of each document in the first batch of title or registration documents in a document database. Each of the electronic files may be associated with the identification data. The method may further comprise storing a tracking data indicative of the first batch of title or registration documents being forwarded to, and received by, a department of motor vehicles agency… The electronic file may be stored in a document database, e.g., a SQL database. Each electronic file of the first batch of documents may be associated with an identification data, e.g., a barcode. Tracking data for the first batch of documents may be stored in the document database and associated with the identification data. The method may also comprise receiving a request for access to the electronic file of the first batch of documents from a user. The user may be a remote user or an end user. The remote user may be a tag agent. The end user may be a DMV Agency.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Heath with the ability to store and retrieve documents between end users as needed as taught by Rieger, doing so allows documents to be tracked and forwarded as needed by the DMV for title and registration transactions [0007, 0014]. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
As per claim 24, claim 24 recites substantially similar limitations to those found in claim 17, therefor claim 24 is rejected under the same art and rational as claim 17.  Furthermore, Heath discloses a method [0008-0009].

Claims 18-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Strange view of Rieger in view of Shin.

As per claim 18, Heath discloses:
further comprising a payment platform, [0071] the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
The mobile device configured to perform the steps of [0031], [0059]
Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, [0031] The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging).
Sending at least a part of said payment information to the central platform, and [0059] In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
The central platform configured to perform the steps of [0059], [0071]
Receiving from said mobile device payment information, [0059] In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
Sending at least a part of said payment information to the payment platform, [0059], [0071], The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism… The central system 10 receives a toll charge for the mobile wireless device 16 that has passed through the toll area and reconciles the actual toll charge with the charge anticipated by the toll event. In the event that the charges do not match, the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
The payment platform configured to perform the steps of
Receiving from said central platform at least part of said payment information, and [0059], [0071], The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism… The central system 10 receives a toll charge for the mobile wireless device 16 that has passed through the toll area and reconciles the actual toll charge with the charge anticipated by the toll event. In the event that the charges do not match, the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
Heath does not expressly disclose the following, Shin, however discloses:
The mobile device configured to…Receiving from said central platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The central platform configured to… Receiving from said payment platform said receipt message, and Sending to said mobile device said receipt message; [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices
The payment platform configured to…, Generating said receipt message receipt message based on said at least part of the said payment information, and Sending to said central platform said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Heath with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As per claim 19, Heath discloses:
further comprising a payment platform, , [0071] the central system 10 will adjust the account balance of the mobile wireless device 16 accordingly and settle the transaction with the toll agency directly. In this design, two asynchronous toll events are reconciled by the central system 10. Thus, the action contemplated by step 42 of FIG. 2 may include making a payment on behalf of the user of the mobile wireless device 16, reconciling the user's account, delaying or aggregating payments, and other actions.
The mobile device configured to perform the steps of [0031], [0059]
Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, [0031] The transaction authorization may be automated or require manual confirmation by the mobile wireless device user (automated weigh station bypass request or manual request/automated toll charging or user confirmed charging).
Sending at least a part of said payment information to the payment platform, and [0059] In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
The payment platform configured to perform the steps of
Receiving from said mobile device at least part of said payment information, [0059] In the case of vehicle tolls, the geofence defines the toll area, and in one embodiment the account ID and geofence ID are communicated in the same way based on the mobile wireless device 16 entering a toll area. The account ID may be used to trigger a payment on a stored credit or debit card or other payment mechanism, or the communication from the device may include billing information for a credit card or other payment mechanism.
Heath does not expressly disclose the following, Shin, however discloses:
The mobile device configured to… Receiving from said payment platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The payment platform configured to… Generating said receipt message receipt message based on said at least part of the said payment information, and Sending to said mobile device said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Heath with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
As per claims 25-26, claims 25-26 recite substantially similar limitations to those found in claims 18-19, therefor claims 25-26 are rejected under the same art and rational as claims 18-19.  Furthermore, Heath discloses a method [0008-0009].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the oxford dictionary definition of an agency is: “a business or organization established to provide a particular service”, further [0031] recites " In various embodiments the third party is a merchant, a financial institution, a government agency, and/or a variety of other third parties.”